Citation Nr: 1605049	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-46 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from prior to January 12, 2012; in excess of 50 percent from January 12, 2012 to August 28, 2014; and in excess of 70 percent from August 28, 2014.  


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of the appeal, the RO issued rating decisions which increased PTSD to 50 percent, effective January 12, 2012 (November 2014 RO rating decision) and to 70 percent, effective August 28, 2014 (April 2015 RO rating decision).   


FINDINGS OF FACT

1.  For the period prior to August 28, 2014, and resolving all doubt in favor of the Veteran, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves a reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

2.  For the period beyond August 28, 2014, the Veteran's PTSD is manifested by symptoms consistent with deficiencies in most areas but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period prior to August 28, 2014, resolving doubt in favor of the Veteran, the criteria for a rating of 50 percent, but no higher, for the Veteran's PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period beyond August 28, 2014, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

VA satisfied its duty to notify.  A Letter dated in October 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the September 2015 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified private treatment records relevant to his claim.  The record does not indicate nor has the Veteran asserted that he is in receipt of Social Security Administration (SSA) disability.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that she felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

Additionally, during the course of the appeal, the Veteran was afforded multiple VA PTSD examinations in November 2009, January 2012, February 2014 and March 2015.  The Board has carefully reviewed the VA examinations and medical opinions of record and finds that the examinations, along with the other evidence of record, is adequate to rate the Veteran's disability.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background

By way of history, the Veteran was granted PTSD in a May 2008 rating decision effective January 18, 2007.  The Veteran filed a claim for increase in a correspondence dated September 10, 2009.

Although prior to the appeal period, the Veteran was afforded an April 2008 VA PTSD examination which was referenced and compared by the November 2009 VA examiner, discussed below.  The Veteran was diagnosed with PTSD and cannabis abuse.  The Veteran was treated by the VA through medication but was not taking medication consistently, but stated at one point he would start taking them more consistently in treatment records.  He was not receiving any individual or group therapy.   The Veteran reported that he pushed Vietnam out of his mind for many years until he retired and started to get older at which point memories came up more intensely.  Work used to distract him but he had thought about it more since retirement.  The Veteran reported almost daily intrusive thoughts and flashbacks which were much less frequent.  He reported sleep problems, though medications were helping somewhat.  He previously got 2-3 hours of sleep but now had 4-5 hours of sleep per night.  He described middle and initial insomnia.  Nightmares about Vietnam occurred 3 times per week.  He reported depression whenever he thought about Vietnam and when he thought about his life.  He smoked marijuana 3-4 times per year; at one time he was smoking weekly.  The Veteran completed normal activities of daily living without significant impairment and was able to care for himself independently.  He could not mow the lawn because of back issues.  For leisure, he had a lot of hobbies and liked going outside and being active, but he was not able to do as many of those things because of his back.  

Upon mental status examination, the Veteran was casually dressed with good hygiene.  He was articulate, verbal and generally cooperative with the examination.  Rapport was good.  Social skills were fair.  Thought processes were logical, coherent, and relevant.  Affect was blunted.  Reasoning and judgment were fair.  He was well-oriented to time, place, person and situation.  Concentration and short-term memory were reportedly declined over the last 6-7 years, though he denied this impacting his work in any way.  He did not report problems with long-term memory.  He denied any history of head trauma, seizures or strokes.  The Veteran reported anxiety associated with some hypervigilant type symptoms.  He reported nightmares related to Vietnam.  The Veteran reported headaches occurred secondary to his back pain.  He had some anger and irritability which was fairly mild and he did not become physically aggressive; it was noted that this symptom could relate to chronic back pain as well.  He had a mild depressed mood and anhedonia, but it seemed to relate mainly to the Vietnam issues and was part of that diagnosis.  He denied psychotic symptoms or mania.  He had some previous passive suicidal ideation and at one point planned on ways to act on it but never made suicide attempts.  He denied homicidal ideation.  The Veteran had a somewhat stoic presentation and may have minimized social and functional problems because of this.  He did not report major problems socially or occupationally, other than his divorce.  It was noted he separated from his wife in 1989 bu they were still technically married.  He was not working, mainly because of back pain and he was not showing significant signs of mental health symptoms impacting occupational functioning.  

The Veteran met exposure criteria for PTSD.  He reported persistent re-experiencing symptoms including intrusive thoughts, nightmares and flashbacks.  He tried to avoid these and push Vietnam issues out of his mind.  He tried not to talk about it at all.  He avoided guns and movies about war.  He showed some limited affect.  He reported sleep disturbances, hypervigilance and exaggerated startle.  He was not reporting clinically significant impact of PTSD on social or occupational function, but he may have been minimizing problems in this area.  Further, the results of the Minnesota Multiphasic Personality Inventory-II test results indicated possible overemphasis or exaggeration of symptoms.  Several other tests were conducted.  The Veteran was very focused on his back pain and may convert underlying psychological distress into physical complaints.   Individuals who responded to testing as he did were often seen as very irritable, self-centered and emotionally immature.  Despite the Veteran minimizing the impact of mental health symptoms on social and occupational functioning, a PTSD was still provided considering the significant trauma, exposure and avoidance symptoms.  The Veteran had tried to put this out of his mind for many years and the examination was the most he talked about it with anyone.  It appeared his defenses were breaking down somewhat.  

VA treatment records from 2008 through 2009 reflect the Veteran was diagnosed with PTSD and recurrent major depressive disorder and received ongoing mental health treatment with poor medication compliance.  A September 10, 2008 record indicated overall the Veteran had partially improved and stood to do better with medication compliance.  In a November 21, 2008 record the Veteran reported his mood had been "OK" and added he had some bad days.  His energy level, motivation and drive remained decreased.  He endorsed increased worries and some feelings of helplessness.  He had recurrent intrusive thoughts or nightmares 1-2 times per week.  He denied suicidal or homicidal ideation or alcohol/drug abuse.  He heard his own thoughts at times but it had decreased lately.  He slept about 5-7 hours per night with late insomnia.  Appetite was "pretty good."  Overall, he was still depressed and rated it as a level 6 out of 10.  He agreed to continue psychiatric medications.   In a January 21, 2009 record, the Veteran reported having more bad days and that he tended to be irritable because everything bothered him.  He tended to be isolative.  He startled to sudden noises.  Concentration was decreased.  He endorsed depressive ruminations and recurrent intrusive thoughts of traumatic events.  He had nightmares 2-3 times per week.  He denied suicidal or homicidal ideation.  He heard his own thoughts but had no delusions.  He slept 4-5 hours with moderately severe middle insomnia.   Overall he was not doing well due to poor medication compliance.  In an April 10, 2009 record the Veteran again reported his mood had been "OK" he had more good days than bad days.  His energy level was decreased and he tired easily.  His back condition limited his activities.  Motivation was decreased.  He passed his time doing house chores and socialized with his neighbors.  Thoughts of the past crept in his mind and he endorsed recurrent intrusive thoughts or traumatic events.  He had nightmares 3 times a week or more.  He still heard his own thoughts and had no other psychotic symptoms.  He slept 4-5 hours, woke up for a few hours and went back to sleep for 2-3 hours, totalling about 7 hours.  Appetite was good.  Overall, he remained depressed, anhedonic and had some subtle psychotic symptoms.  He was urged to take psychiatric medications daily/consistently.  In records from September 10, 2009 and November 19, 2010, GAF scores of 60 were assigned and the Veteran reported sleeping about 7 hours per night.  

A November 2009 PTSD examination diagnosed the Veteran with PTSD, delayed onset and cannabis abuse in partial remission.  This examination was conducted by the April 2008 examiner. The Veteran had five children and lived with his 20 year old son and an elderly friend.  He helped care for the elderly friend.  He had a high school degree, three years of college and had last worked as a mechanic for 15 years.  On previous examinations, he indicated that he had stopped work because of back pain and other medical issues.  The psychological adjustment since the last examination noted the Veteran was in a similar situation but had increasing shoulder problems.  His current mental health treatment was from the VA and he was on medications.  The medication helped "sometimes."  The Veteran described symptoms as were discussed on the last VA examination but now had more symptoms and more intensity of symptoms.  He was more open about the issues with less general repression.  He felt lucky to be alive.  He had intrusive thoughts and nightmares 2-3 times per week, flashbacks where he felt the same way that he did in Vietnam, and he avoided triggers that reminded him of these issues (such as war pictures, combat movies).  He avoided thinking about issues and showed signs of detachment and limited affect.  He reported middle insomnia and averaged 4 hours of sleep per night.  He described anger and irritability, but no real physical aggression or inappropriate actions based on the anger.  He reported some decline in concentration associated with his PTSD.  He stated he was depressed but he was not able to work and was having money problems.  He had some crying spells but not on a recurrent basis.  He generally felt worthless and was less interested in doing things that he used to find pleasurable and also described some fatigue.  The Veteran had some passive suicidal thoughts but said they were passing and that he would never act on them.  He denied any homicidal ideations.  He did not clearly describe psychosis but did say that he heard his own thoughts.  When asked about this, he stated that when he sat down and concentrated long enough he could hear himself say what he was thinking.  He said that this ceased if he got up and does something to busy himself.  He actually stated that the medication had not changed this at all.  He rarely drank alcohol and smoked marijuana 3-4 times per year.  The Veteran did fairly well socially and occupationally after the military and worked for a department store body shop, for a city, and a bus line as a mechanic for about 15 years until his back and leg pain bothered him more and more.  He resigned with a small retirement; previously he did not note significant negative impact of PTSD symptoms on his occupational performance when he was working, and he had good performance and moved up to the supervisor.  He still had to help out as a supervisor with physical tasks, which included getting underneath the vehicles to look at problems and fix what other people could not fix.  At this examination, the Veteran did not really add any other negative impact of mental health symptoms on occupational functioning and he denied ever missing work due to mental health issues.  There was no real change in his occupational status since the prior examination.  The Veteran was married but separated due to infidelity; he had children outside his marriage.  He had a friendly relationship with his wife but they were not romantically involved.  He had a number of close friends and a big family in the area.  He saw his kids and family frequently.  He previously did not report significant social problems but at the time of examination stated that he had noticed he kept to himself more and he related some of the family problems to PTSD because he said that he was not attached or communicative with family members.  He reported some negative impact of anger and irritability in his relationships.   The Veteran was able to complete normal activities of daily living without significant impairment and he stated he was fully independent but just had to do things slower than he used to.  He took care of his elderly friend and had been doing this the prior 3 years.  He saw his son periodically and he lived in the same house but his son was very busy and his interaction was limited.  For leisure the Veteran previously described multiple hobbies and indicated that he enjoyed being outside and active but at the time of the examination indicated his back pain had a more and more negative impact on this and he had less interest in engaging in these sorts of activities.  

Upon mental status examination, there was no significant change in the Veteran's mental status since the last examination as he continued to present as a well-dressed, well-groomed male who was verbal and did cooperate with the examination.  Rapport was well established, social skills were good, and intelligence was average.  Thought process was logical, coherent and relevant.  He was not showing over signs of psychosis upon examination.  Affect was spontaneous with no overt depression or anxiety at the time of examination, though this was reported in his history.  He was well oriented to time, place, person and situation.  Reasoning and judgment were fair.  Fund of general information and verbal comprehension was average.  The Veteran reported a slight decline in concentration over the last 6-7 years and this could relate to multiple different issues including chronic pain, medication that he was taking, aging and distraction due to anxiety and depression.  His short-term memory was fair to poor.  Long-term memory was good.  The Veteran believed he may have had a stroke though it was not apparently verified and the CT scan was negative.  He described symptoms consistent with a possible heart attack, although it was still being evaluated by medical providers.  On previous examination, the Veteran was stoic and may have been minimizing his symptoms, on current examination he seemed more open about his symptoms and their impact on his life.  The VA examiner would estimate mild, if any, impact of PTSD symptoms on occupational functioning.  The Veteran had not worked in five years, mainly due to physical health problems.  He estimated a moderate impact of PTSD symptoms on social functioning.  The Veteran was already diagnosed with PTSD and did show signs of some worsening on this condition in terms of frequency and severity of symptoms.  A GAF score of 57 was assigned.  The cannabis abuse appeared to be in partial remission and had a negligible impact on social and occupational functioning.  The PTSD had already been considered and rated at 30 percent disabling.  The PTSD had worsened somewhat in terms of frequency and severity of symptoms compared to the last evaluation.  There was little change in the Veteran's occupational status, but some decline in his social functioning which related in part to the progression of his physical health problems and probably related to progression of the PTSD.  His depressive symptoms did continue to relate to PTSD but also to some degree his back issues.  The recent mental health notes did not suggested severe enough depression to warrant a separate diagnosis.  

The Veteran's wife submitted a statement in support of the Veteran's claim in November 2009.  The Veteran had problems sleeping and he was awake at all times of the night.  He was always having bad dreams about the war.  He was very tense and stayed on edge.  The Veteran was on edge, depressed and talked about killing himself.  He was very easily upset and went into a rage for no reason at all.  Their relationship was affected because he was very easily irritated.  She had to choose her words carefully when she was talking to him.    

VA treatment records from 2010 through 2014 reflect the Veteran had an ongoing diagnosis of PTSD and recurrent major depressive disorder.  He received medication for the condition and was urged to take his medications consistently.  A GAF score of 60 was assigned in a May 19, 2011 record.  

A January 2012 VA mental examination diagnosed the Veteran with PTSD and major depressive disorder, recurrent.  The examiner indicated it was not possible to differentiate what symptoms were attributable to each diagnosis.  The Veteran was indicated to have occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was assigned.  The VA examiner indicated it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder but did not list what portion of impairment was attributable to each diagnosis.  As previously noted, the Veteran had been married 40 years but was separated since 1989.  The Veteran reported a good relationship with his 6 children.  He worked as a mechanic for a bus company for 13 years and last worked in 2005.  He reported physical limitations impaired his ability to work.   He received mental health treatment from the VA and was followed by mental health for medication management.  He was prescribed several medications and denied any acute hospitalizations in the past or currently.  In the past, he was arrested one time for indecency and had 8 years of probation.  He reported a history of alcohol and drug use but that he drank very little alcohol.  He smoked marijuana 2-3 times per month.  The Veteran's symptoms included a depressed mood, chronic sleep impairment, disturbances in motivation and mood, and an inability to establish and maintain effective relationships.

A February 2014 VA PTSD examination diagnosed the Veteran with cannabis dependence, substance induced mood disorder and PTSD.  The VA examiner indicated it was not possible to differentiate what symptoms were attributable to each diagnosis because substance use tended to exacerbate psychiatric issues, and substance induced mood disorder was secondary to substance abuse.  The Veteran's mental diagnoses resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation due to symptoms such as a depressed mood, anxiety and chronic sleep impairment.  The Veteran continued to reside in a home with his wife of about 40 years; no one else resided in the home.  He reported that he had a rocky relationship with his wife over the last 30 years.  They separated around 2007 or 2008 and got back together around 2010.  He had 8 grown children, 2 with his wife.  He stated he was a father to his children and denied having any significant problems.  He mentioned that sometimes his children did not agree with him and thought he was the problem because he flied off the handle.  Contact was mostly via phone during the holidays with all children except the youngest one because his mother had a problem with the Veteran and kept him from him.  He had two brothers who lived out of town and they got along, he had not seen either of them in years but they talked via the phone 1-2 times per year.  He reported that he didn't have many friends because he stayed to himself.  He had a couple people he talked to once in a while but he did not get together and socialize.  He denied membership to any clubs/organizations/churches.  Hobbies were reported as tinkering with automobiles which he reported he did daily.  Daily activities also included chores around the house.  Physical health limited his activities and he shut himself off from people.  The Veteran was last employed in 2005 when he worked at an auto body shop.  He reported the reason for his unemployment was due to physical limitations.  The Veteran was treated by the VA for mental health and was prescribed medication but it did not help so he stopped taking medication.  He denied participation in group therapy or any psychiatric hospitalizations.  Regarding his mood he reported his wife told him he was bad.  He had constant flares where his mind flashed to the past when he was in the service which is why he wanted to be by himself and not bother anyone.  As long as he was by himself he was in a good mood.  He felt he was a level 7 out of 10 depressed.  The Veteran endorsed wanting to be dead but denied having any plans or intentions.  He endorsed more worry and tension than normal.  He reported anxiety levels of 5 out of 10 when by himself but higher if other people invaded his space.  He denied panic attacks, obsessive or ritualistic behavior, delusions or paranoia.  When asked about auditory or visual hallucinations he stated "pictures do reflect back in my mind" and that he had to shift his mind to think about something else.  He had problems staying asleep but denied having any sleep problem diagnosis or medication.  Total sleep duration was 4-5 hours on average and 2-3 days a week he dozed off while watching TV for about an hour.  He very seldom remembered dreams or nightmares.  The Veteran denied any legal problems.  He used marijuana consistently (1 joint 3 times per week) and nothing else which calmed him down, helped with back pain and sleep.  

Upon examination the Veteran had fair grooming with no problems noted.  Eye contact was good/normal; speech was at a normal rate, speed and volume.  The Veteran was alert and oriented.  He believed his memory was about the same as same aged peers; his memory appeared generally intact including immediate, recent and remote.  There were no problems with attention or concentration noted.  Judgement and insight were acceptable.  Perception had no hallucinations evident.  Reaction time to questions was normal.  He appeared eurythmic and reported he was in an okay mood.  Affect was mood congruent and appropriate.  Thought form did not include circumstantial, tangentiality, flight of ideas, evasiveness, loosening associations, perseverance, or blocking evident during testing.  Thought content appeared normal.  The Veteran avoided crowds and tried to avoid thinking about stressors.  He avoided war movies because they really got to him.  He re-experienced images during the day.  He struggled when dealing with people.  The VA examiner noted the Veteran did not meet the DSM-5 criteria for PTSD at the time because he did not endorse significant negative alterations in cognitions and mood, so he would be given a PTSD, in partial remission diagnosis.  However, the Veteran continued to meet the DSM-IV-TR criteria for PTSD.  Given his marijuana use, a cannabis dependence diagnosis and substance abuse disorder diagnosis was warranted.  Substance abuse tends to exacerbate psychiatric issues, and the Veteran's PTSD symptom profile would likely improve if he was abstinent from substance use as well as participating in consistent and appropriate psychotropic medication management and/or therapy services.  

A March 2015 VA PTSD examination diagnosed the Veteran with chronic, severe, PTSD and severe major depressive disorder.  The examiner indicated it was possible to differentiate symptoms from PTSD and major depressive disorder but later indicated the Veteran's major depressive disorder was secondary to or the result of his PTSD.  The following symptoms met DSM-5 criteria: depressed mood, markedly diminished interest, decreased appetite, insomnia, psychomotor agitation, fatigue, inappropriate guilt, diminished ability to think thoughts of death.  The Veteran denied suicidal ideation and any history of self-harm.  The Veteran was indicated to have occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood in regard to all mental diagnoses.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting and obsessional rituals which interfere with routine activities.  The Veteran was not indicated to have symptoms such as impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimum personal hygiene, or disorientation to time or place.  
The Veteran was early for his appointment and was accompanied by his spouse.  He was casually dressed, well-groomed and cooperative.  He was oriented x7 and recalled only 1 of 3 items, and was able to do serial 7s without error.  The Veteran reported no change in his marital and family situation or any legal problems since his February 2014 VA examination.  The Veteran smoked marijuana once weekly but did not meet criteria for cannabis use disorder.  

For the period prior to August 28, 2014

The Veteran contends his PTSD warrants a rating in excess of 30 percent prior to from September 10, 2009 to January 12, 2012; in excess of 50 percent between January 13, 2012 to August 28, 2014; and in excess of 70 percent thereafter.  

Resolving doubt in favor of the Veteran, the Board finds that for the period prior to August 28, 2014 a rating of 50 percent, but no more, is warranted.  

Symptoms which support the Veteran's 50 percent rating include, but are not limited to, occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, anxiety, social isolation, chronic sleep impairment, anger, irritability and disturbances in motivation and mood.  The scores do not support a disability picture associated with 70 percent rating but instead are consistent with the disability picture associated with the 50 percent rating.  

In arriving at the determination above the Board has considered GAF scores assigned.  During this period, the scores have reflected mild to moderate symptoms.  The Veteran was assigned a 57 GAF score during his November 2009 VA examination and VA treatment records reflect scores of 60.  

The Board finds that a disability rating greater than 50 percent is not appropriate for the period because the Veteran does not have occupational and social impairment with deficiencies in most areas.  The Veteran has some suicidal ideation, but no intent or plan.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The Veteran is able to adequately communicate his thoughts.  While the Veteran has depression, it is not to the extent that he is unable to function independently.  The Veteran has irritability and anger issues, but there have not been periods of violent behavior.  There is no evidence of spatial disorientation.  The Veteran does not have neglect of personal appearance and hygiene.  The Veteran did not have an inability to establish and maintain effective relationships.  Significantly, during his November 2009 VA examination, the Veteran reported a number of friends and that he saw his kids and family frequently.  Further, despite not being romantically involved with his separated wife, he reported a friendly relationship.  Accordingly, the Board concludes that the criteria for a 70 percent rating are not met. 

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  As noted, the Veteran's GAF scores predominantly indicate mild to moderate impairment.  The November 2009 VA examination reported a worsening of PTSD symptoms since the prior period (April 2008 VA examination) but indicated the effect PTSD had on occupational functioning was mild, if any, and the effect on social impairment was moderate.  His 2012 VA PTSD examination specifically opined that his current disability level was at the 50 percent level (occupational and social impairment with reduced reliability and productivity).

The Board has considered lay statements from the Veteran and his wife regarding his symptoms which include but are not limited to depression, social isolation, anger, irritability, suicidal thoughts (with no plan or intent), talking about suicide, trouble with memory and concentration.  His lay statements are credible to the extent that they involve observable symptoms, such as psychiatric problems.  In fact, the Veteran's complaints have been considered in this case and have resulted in an increased rating for PTSD.  Although the Veteran's complaints include a symptom contemplated by the higher 70 percent rating (suicidal ideation) the frequency, duration, and severity of his symptoms are most consistent with the 50 percent rating, as described above.

For the period beyond August 28, 2014

The Board finds that for the period beyond August 28, 2014 a rating of 70 percent is not warranted.  While the Veteran has difficulties with social relationships, the record does not demonstrate total occupational and social impairment.  The Veteran has remained married for many years, despite considerable periods of separation.  In fact, the Veteran reported he was again living with his wife after getting back together around 2010.  The Veteran has denied any significant problems with his relationships with his children.  The Veteran was able to maintain steady employment for over a decade and cited retirement was due to physical limitations, not mental.  Moreover, the record does not contain evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations.  Although the Veteran subjectively complained of pictures reflecting back in his mind when asked about auditory or visual hallucinations during the February 2014 VA examination, in both VA examinations from February 2014 and March 2015 the VA examiner's did not indicate the Veteran has any persistent delusions or hallucinations.  There is no evidence of grossly inappropriate behavior.  The Board notes that the Veteran has had passive suicidal ideation, however, there was no plan or intent indicated.  Notably, the Veteran was not deemed a persistent danger to himself or others during the entire appeal period.  The Veteran did not have intermittent inabilities to perform activities of daily living (including maintenance of minimal personal hygiene).  Likewise, the Veteran has not been disorientated to time or place or displayed memory loss for names of close relatives, own occupation, or own name.  Overall, the constellation of symptoms associated with the Veteran's PTSD does not correspond to the assignment of a 100 percent disability rating.

In arriving at the determination above the Board has considered GAF scores and lay statements from the Veteran.  The Veteran's GAF score assigned in VA treatment records have reflected mild symptomology.  The Board finds the Veteran's statements regarding his behavior to be both competent and credible.  The Board finds his symptoms such as depressed mood, markedly diminished interest, decreased appetite, insomnia, fatigue, inappropriate guilt, trouble thinking and thoughts of death (no plan or intent) are all are contemplated by the 70 percent rating criteria.  The GAF scores and lay statements do not support a disability picture associated with 100 percent rating.

Extraschedular Consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, for the period prior to August 28, 2014 the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity due to symptoms including but not limited to, a depressed mood, irritability, chronic sleep impairment, social isolation and disturbances of motivation and mood.  For the period beyond August 28, 2014 the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas due to symptoms including, but not limited to, obsessional rituals which interfere with routine activities, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired judgment, disturbances in motivation and mood and difficulty in adapting to stressful circumstances.  As discussed above, the respective 50 and 70 percent ratings are adequate to fully compensate for these symptoms and are contemplated by the rating criteria.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the issue of unemployability due to service-connected erectile dysfunction has not been raised by the record.  While the Veteran is not employed he has not attributed his unemployment to his PTSD.  Rather, during his 2008 examination the Veteran noted that he was retired and had last worked as a mechanic at a bus company four years prior.  He noted that he stopped working because of his back and other medical problems.  During his 2009 examination he noted that his PTSD did not have significant negative impact on his occupational performance while he was working, but that he retired due to back and leg pain.  Likewise, during his 2012 examination, the veteran reported that physical limitations have impaired his ability to work.  He did not attribute his retirement to his mental condition.  During his 2014 examination, he noted that he was last employed in 2005 when he worked at Greyhound Auto Body.  He again noted that he left there due to "back problems and I couldn't physically do the work."
 
Moreover, none of the medical records suggest that the Veteran is unemployable as a result of his PTSD.  Accordingly, the Board concludes that a claim for TDIU has not been inferred by the evidence.


ORDER

For the period from September 10, 2009 to January 12, 2012, entitlement to a rating of 50 percent for PTSD, but no more, is granted.

For the period from January 13, 2012 to August 28, 2014, entitlement to a rating in excess of 50 percent for PTSD is denied.

For the period beyond August 28, 2014, entitlement to a rating in excess of 70 percent is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


